DETAILED ACTION
This action is in response to claims filed 01/27/2022 for application 16/430,243. Claims 1, 8, 15, and 22 are amended. Claims 1-4, 6-11, 13-18, and 20-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("GLMix: Generalized Linear Mixed Models For Large-Scale Response Prediction" cited by Applicant in the IDS filed on 06/04/2019, hereinafter "Zhang1") in view of Greene ("Fixed and Random Effects in Nonlinear Models", hereinafter "Greene") and further in view of Rasmussen ("Gaussian Processes in Machine Learning", hereinafter "Rasmussen").

Regarding claim 1, Zhang1 teaches A system comprising: a non-transitory computer-readable medium having instructions stored thereon, which, when executed by a processor (“Each node has 24 Intel Xeon(R) CPU E5-2640 processors with 6 cores at 2.50GHz each, and every node has 250GB memory.” [pg. 6, top left column]) cause the system to: 
obtain training data, the training data comprising values for a plurality of different features (“Now we consider the GLMix model for the job recommendation problem. To measure whether job j is a good match for a member m and to select the best jobs according to this measure, the key is to predict the probability that member m would apply for job j given an impression on the “Jobs you may be interested in” module. Let ymjt denote the binary response of whether member m would apply for job j in context t, where the context usually includes the time and location where the job is shown. We use qm to denote the feature vector of member m, which includes the features extracted from the member’s public profile, e.g., the member’s title, job function, education history, industry, etc. We use sj to denote the feature vector of job j, which includes features extracted from the job post, e.g. the job title, desired skills and experiences, etc. Let xmjt represent the overall feature vector for the (m, j, t) triple, which can include qm and sj for feature-level main effects, the outer product between qm and sj for interactions among member and job features, and features of the context. We assume that xmjt does not contain member IDs or item IDs as features, because IDs will be treated differently from regular features” [pg. 2, § 2.2 GLMix Model, ¶1]); 
train a global machine learned model using a first machine learning algorithm by feeding the training data into the first machine learning algorithm during a fixed effect training process “
    PNG
    media_image1.png
    454
    341
    media_image1.png
    Greyscale
”, pg. 3, § 3. Algorithm; A set of sample responses corresponds to training data; Zhang1 discloses a global machine learned model “b is the global coefficient vector (also called fixed effect coefficients in the statistical literature)” [pg. 2, § 2.2 GLMix Model, ¶1]); and
the subset of the training data being limited to training data corresponding to a particular value of one of the plurality of different features (“The features available in recommender systems often include user features (e.g., age, gender, industry, job function) and item features (e.g., title and skills for jobs, title and named entities for news articles). An approach that is widely adopted in industry to model interactions between users and items is to form the outer (cross) product of user and item features, followed by feature selection to reduce the dimensionality and mitigate the problem of overfitting. In reality, we often observe a lot of heterogeneity in the amount of data per user or item that cannot be sufficiently modeled by user/item features alone, which provides an opportunity to improve model accuracy by adding more granularity to the model. Specifically, for a user who has interacted with many items in the past, we should have sufficient data to fit regression coefficients that are specific to that user to capture his/her personal interests. Similarly, for an item that has received many users’ responses, it is beneficial to model its popularity and interactions with user features through regression coefficients that are specific to the item.” [pg.1, § 1. Introduction, ¶2]).
However Zhang1 fails to explicitly teach train a first non-linear random effects machine learned model by feeding a subset of the training data into a second machine learning algorithm, wherein the second machine learning algorithm is a Gaussian Process, wherein a Gaussian Process is a process where distribution of variables and all covariate or multivariate combinations of the variables is normal.
Greene teaches train a first non-linear random effects machine learned model (“
    PNG
    media_image2.png
    210
    582
    media_image2.png
    Greyscale
” [pg. 15, § 4. Random Effects and Random Parameters Models]) by feeding a subset of the training data into a second machine learning algorithm (“In this instance, the square of the first derivative is used as approximation to the second when the asymptotic covariance matrix is computed. (The algorithm used for estimation requires only first derivatives.)” [pg. 47, § Appendix A. Computation of the Random Parameters model; This corresponds to a second machine learning algorithm])
Zhang1 and Greene both disclose fixed and random effects models for prediction and thus are analogous. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Zhang1’s random effects model with the nonlinear random effects model as taught by Greene. One would have been motivated to use a nonlinear random effects model for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]
Although Greene teaches the random effects model uses normally-distributed random variables, the reference fails to explicitly teach the algorithm using a Gaussian Process.
Rasmussen teaches wherein the second machine learning algorithm is a Gaussian Process (“In order for the GP techniques to be of value in practice, we must be able to chose between different mean and covariance functions in the light of the data. This process will be referred to as training the GP model.” [pg. 67-68, 3. Training a Gaussian Process, ¶1]), wherein a Gaussian Process is a process where distribution of variables and all covariate or multivariate combinations of the variables is normal (“A Gaussian process is fully specified by its mean function m(x) and covariance function k(x, x). This is a natural generalization of the Gaussian distribution whose mean and covariance is a vector and matrix, respectively. The Gaussian distribution is over vectors, whereas the Gaussian process is over functions” [pg. 64, Definition 1, ¶1; See further: “In order to understand this process we can draw samples from the function f. In order to work only with finite quantities, we request only the value of f at a distinct finite number n of locations. How do we generate such samples? Given the x-values we can evaluate the vector of means and a covariance matrix using Eq. (2), which defines a regular Gaussian distribution:” [pg. 64, Definition 1, ¶4]]).
	Zhang1, Greene, and Rasmussen are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene to use a Gaussian Process as taught by Rasmussen. One would have been motivated to make this combination as Gaussian Processes can be used to specify flexible non-linear regression. [pg. 70, § 4 Conclusions and Future Directions, Rasmussen]

Regarding claim 2, Zhang1/Greene/Rasmussen teaches The system of claim 1, where Zhang1 further teaches wherein the system is further caused to: perform one or more iterations of a machine learned model training process, the one or more iterations continuing until a convergence test is met, each iteration comprising the obtaining training data, training the global machine learned model (“
    PNG
    media_image3.png
    198
    332
    media_image3.png
    Greyscale
” [pg. 4, Algorithm 1, top left col; Step 1 of the algorithm corresponds to performing iterations until the convergence test has been met. The algorithm is using a fixed effect parameter to train a global machined learned model.])
Zhang1 fails to explicitly teach and training the first non-linear random effects machine learned model.
Greene teaches training the first non-linear random effects machine learned model (See pg. 15, pg. 15, § 4. Random Effects and Random Parameters Models; Greene discloses nonlinear random effects model).
Zhang1, Greene, and Rasmussen are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang1/Rasmussen by substituting Zhang1’s random effects model with the nonlinear random effects model as taught by Greene. One would have been motivated to use a nonlinear random effects model for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]

Regarding claim 4, Zhang1/Greene/Rasmussen teaches The system of claim 1, where Zhang1 further teaches wherein the system is further caused to perform dimension reduction on the subset by applying a transformation to the subset (“Since the optimization problem in Equation (8) can be solved locally, we have an opportunity to apply some tricks that can further reduce the memory complexity C as defined in Equation (11). Note that although the overall feature space size is Pr for random effect r, sometimes the underlying dimension of the feature matrix Zrl could be smaller than Pr, due to the lack of support for certain features. For example, a member who is a software engineer is unlikely to be served jobs with the required skill ”medicine”. Hence there will not be any data for the feature“job skill=medicine” for this member’s random effects, and in such a scenario, Zrl would end up with an empty column. As a result, for each random effect r and ID l, we can condense Zrl by removing all the empty columns and reindexing the features to form a more compact feature matrix, which would also reduce the size of random effect coefficients γrl and potentially improve the overall efficiency of solving the local optimization problem in Equation (8). An example is shown in Figure 3, where we compare the random effect coefficient size before and after applying such a condensed data storage strategy on a data set consisting of four months’ worth of LinkedIn’s job recommendations.” [pg. 5, left col, ¶2; Examiner is interpreting reindexing the features to form a more compact feature matrix would be equivalent to performing a dimension reduction.]).

Regarding claim 8, Zhang1 teaches A method comprising: 
obtaining training data, the training data comprising values for a plurality of different features (“Now we consider the GLMix model for the job recommendation problem. To measure whether job j is a good match for a member m and to select the best jobs according to this measure, the key is to predict the probability that member m would apply for job j given an impression on the “Jobs you may be interested in” module. Let ymjt denote the binary response of whether member m would apply for job j in context t, where the context usually includes the time and location where the job is shown. We use qm to denote the feature vector of member m, which includes the features extracted from the member’s public profile, e.g., the member’s title, job function, education history, industry, etc. We use sj to denote the feature vector of job j, which includes features extracted from the job post, e.g. the job title, desired skills and experiences, etc. Let xmjt represent the overall feature vector for the (m, j, t) triple, which can include qm and sj for feature-level main effects, the outer product between qm and sj for interactions among member and job features, and features of the context. We assume that xmjt does not contain member IDs or item IDs as features, because IDs will be treated differently from regular features” [pg. 2, § 2.2 GLMix Model, ¶1]); 
training a global machine learned model using a first machine learning algorithm by feeding the training data into the first machine learning algorithm during a fixed effect training process “
    PNG
    media_image1.png
    454
    341
    media_image1.png
    Greyscale
”, pg. 3, § 3. Algorithm; A set of sample responses corresponds to training data; Zhang1 discloses a global machine learned model “b is the global coefficient vector (also called fixed effect coefficients in the statistical literature)” [pg. 2, § 2.2 GLMix Model, ¶1]); and
the subset of the training data being limited to training data corresponding to a particular value of one of the plurality of different features (“The features available in recommender systems often include user features (e.g., age, gender, industry, job function) and item features (e.g., title and skills for jobs, title and named entities for news articles). An approach that is widely adopted in industry to model interactions between users and items is to form the outer (cross) product of user and item features, followed by feature selection to reduce the dimensionality and mitigate the problem of overfitting. In reality, we often observe a lot of heterogeneity in the amount of data per user or item that cannot be sufficiently modeled by user/item features alone, which provides an opportunity to improve model accuracy by adding more granularity to the model. Specifically, for a user who has interacted with many items in the past, we should have sufficient data to fit regression coefficients that are specific to that user to capture his/her personal interests. Similarly, for an item that has received many users’ responses, it is beneficial to model its popularity and interactions with user features through regression coefficients that are specific to the item.” [pg.1, § 1. Introduction, ¶2]).
However Zhang1 fails to explicitly teach training a first non-linear random effects machine learned model by feeding a subset of the training data into a second machine learning algorithm, wherein the second machine learning algorithm is a Gaussian Process, wherein a Gaussian Process is a process where distribution of variables and all covariate or multivariate combinations of the variables is normal.
Greene teaches training a first non-linear random effects machine learned model (“
    PNG
    media_image2.png
    210
    582
    media_image2.png
    Greyscale
” [pg. 15, § 4. Random Effects and Random Parameters Models]) by feeding a subset of the training data into a second machine learning algorithm (“In this instance, the square of the first derivative is used as approximation to the second when the asymptotic covariance matrix is computed. (The algorithm used for estimation requires only first derivatives.)” [pg. 47, § Appendix A. Computation of the Random Parameters model; This corresponds to a second machine learning algorithm])
Zhang1 and Greene both disclose fixed and random effects models for prediction and thus are analogous. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Zhang1’s random effects model with the nonlinear random effects model as taught by Greene. One would have been motivated to use a nonlinear random effects model for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]
Although Greene teaches the random effects model uses normally-distributed random variables, the reference fails to explicitly teach the algorithm using a Gaussian Process.
Rasmussen teaches wherein the second machine learning algorithm is a Gaussian Process (“In order for the GP techniques to be of value in practice, we must be able to chose between different mean and covariance functions in the light of the data. This process will be referred to as training the GP model.” [pg. 67-68, 3. Training a Gaussian Process, ¶1]), wherein a Gaussian Process is a process where distribution of variables and all covariate or multivariate combinations of the variables is normal (“A Gaussian process is fully specified by its mean function m(x) and covariance function k(x, x). This is a natural generalization of the Gaussian distribution whose mean and covariance is a vector and matrix, respectively. The Gaussian distribution is over vectors, whereas the Gaussian process is over functions” [pg. 64, Definition 1, ¶1; See further: “In order to understand this process we can draw samples from the function f. In order to work only with finite quantities, we request only the value of f at a distinct finite number n of locations. How do we generate such samples? Given the x-values we can evaluate the vector of means and a covariance matrix using Eq. (2), which defines a regular Gaussian distribution:” [pg. 64, Definition 1, ¶4]]).
	Zhang1, Greene, and Rasmussen are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene to use a Gaussian Process as taught by Rasmussen. One would have been motivated to make this combination as Gaussian Processes can be used to specify flexible non-linear regression. [pg. 70, § 4 Conclusions and Future Directions, Rasmussen]

Regarding claim 9, Zhang1/Greene/Rasmussen teaches The method of claim 8, where Zhang1 further teaches further comprising: performing one or more iterations of a machine learned model training process, the one or more iterations continuing until a convergence test is met, each iteration comprising the obtaining training data, training the global machine learned model (“
    PNG
    media_image3.png
    198
    332
    media_image3.png
    Greyscale
” [pg. 4, Algorithm 1, top left col; Step 1 of the algorithm corresponds to performing iterations until the convergence test has been met. The algorithm is using a fixed effect parameter to train a global machined learned model.])
Zhang1 fails to explicitly teach and training the first non-linear random effects machine learned model.
Greene teaches training the first non-linear random effects machine learned model (See pg. 15, § 4. Random Effects and Random Parameters Models; Greene discloses nonlinear random effects model).
Zhang1, Greene, and Rasmussen are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang1/Rasmussen by substituting Zhang1’s random effects model with the nonlinear random effects model as taught by Greene. One would have been motivated to use a nonlinear random effects model for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]

Regarding claim 11, Zhang1/Greene/Rasmussen teaches The method of claim 8, where Zhang1 further teaches further comprising performing dimension reduction on the subset by applying a transformation to the subset (“Since the optimization problem in Equation (8) can be solved locally, we have an opportunity to apply some tricks that can further reduce the memory complexity C as defined in Equation (11). Note that although the overall feature space size is Pr for random effect r, sometimes the underlying dimension of the feature matrix Zrl could be smaller than Pr, due to the lack of support for certain features. For example, a member who is a software engineer is unlikely to be served jobs with the required skill ”medicine”. Hence there will not be any data for the feature“job skill=medicine” for this member’s random effects, and in such a scenario, Zrl would end up with an empty column. As a result, for each random effect r and ID l, we can condense Zrl by removing all the empty columns and reindexing the features to form a more compact feature matrix, which would also reduce the size of random effect coefficients γrl and potentially improve the overall efficiency of solving the local optimization problem in Equation (8). An example is shown in Figure 3, where we compare the random effect coefficient size before and after applying such a condensed data storage strategy on a data set consisting of four months’ worth of LinkedIn’s job recommendations.” [pg. 5, left col, ¶2; Examiner is interpreting reindexing the features to form a more compact feature matrix would be equivalent to performing a dimension reduction.]).

Regarding claim 15, Zhang1 teaches A non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations (“Each node has 24 Intel Xeon(R) CPU E5-2640 processors with 6 cores at 2.50GHz each, and every node has 250GB memory.” pg. 6, top left column) comprising: 
obtaining training data, the training data comprising values for a plurality of different features (“Now we consider the GLMix model for the job recommendation problem. To measure whether job j is a good match for a member m and to select the best jobs according to this measure, the key is to predict the probability that member m would apply for job j given an impression on the “Jobs you may be interested in” module. Let ymjt denote the binary response of whether member m would apply for job j in context t, where the context usually includes the time and location where the job is shown. We use qm to denote the feature vector of member m, which includes the features extracted from the member’s public profile, e.g., the member’s title, job function, education history, industry, etc. We use sj to denote the feature vector of job j, which includes features extracted from the job post, e.g. the job title, desired skills and experiences, etc. Let xmjt represent the overall feature vector for the (m, j, t) triple, which can include qm and sj for feature-level main effects, the outer product between qm and sj for interactions among member and job features, and features of the context. We assume that xmjt does not contain member IDs or item IDs as features, because IDs will be treated differently from regular features” [pg. 2, § 2.2 GLMix Model, ¶1]); 
training a global machine learned model using a first machine learning algorithm by feeding the training data into the first machine learning algorithm during a fixed effect training process “
    PNG
    media_image1.png
    454
    341
    media_image1.png
    Greyscale
”, pg. 3, § 3. Algorithm; A set of sample responses corresponds to training data; Zhang1 discloses a global machine learned model “b is the global coefficient vector (also called fixed effect coefficients in the statistical literature)” [pg. 2, § 2.2 GLMix Model, ¶1]); and
the subset of the training data being limited to training data corresponding to a particular value of one of the plurality of different features (“The features available in recommender systems often include user features (e.g., age, gender, industry, job function) and item features (e.g., title and skills for jobs, title and named entities for news articles). An approach that is widely adopted in industry to model interactions between users and items is to form the outer (cross) product of user and item features, followed by feature selection to reduce the dimensionality and mitigate the problem of overfitting. In reality, we often observe a lot of heterogeneity in the amount of data per user or item that cannot be sufficiently modeled by user/item features alone, which provides an opportunity to improve model accuracy by adding more granularity to the model. Specifically, for a user who has interacted with many items in the past, we should have sufficient data to fit regression coefficients that are specific to that user to capture his/her personal interests. Similarly, for an item that has received many users’ responses, it is beneficial to model its popularity and interactions with user features through regression coefficients that are specific to the item.” [pg.1, § 1. Introduction, ¶2]).
However Zhang1 fails to explicitly teach training a first non-linear random effects machine learned model by feeding a subset of the training data into a second machine learning algorithm, wherein the second machine learning algorithm is a Gaussian Process, wherein a Gaussian Process is a process where distribution of variables and all covariate or multivariate combinations of the variables is normal.
Greene teaches training a first non-linear random effects machine learned model (“
    PNG
    media_image2.png
    210
    582
    media_image2.png
    Greyscale
” [pg. 15, § 4. Random Effects and Random Parameters Models]) by feeding a subset of the training data into a second machine learning algorithm (“In this instance, the square of the first derivative is used as approximation to the second when the asymptotic covariance matrix is computed. (The algorithm used for estimation requires only first derivatives.)” [pg. 47, § Appendix A. Computation of the Random Parameters model; This corresponds to a second machine learning algorithm])
Zhang1 and Greene both disclose fixed and random effects models for prediction and thus are analogous. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Zhang1’s random effects model with the nonlinear random effects model as taught by Greene. One would have been motivated to use a nonlinear random effects model for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]
Although Greene teaches the random effects model uses normally-distributed random variables, the reference fails to explicitly teach the algorithm using a Gaussian Process.
Rasmussen teaches wherein the second machine learning algorithm is a Gaussian Process (“In order for the GP techniques to be of value in practice, we must be able to chose between different mean and covariance functions in the light of the data. This process will be referred to as training the GP model.” [pg. 67-68, 3. Training a Gaussian Process, ¶1]), wherein a Gaussian Process is a process where distribution of variables and all covariate or multivariate combinations of the variables is normal (“A Gaussian process is fully specified by its mean function m(x) and covariance function k(x, x). This is a natural generalization of the Gaussian distribution whose mean and covariance is a vector and matrix, respectively. The Gaussian distribution is over vectors, whereas the Gaussian process is over functions” [pg. 64, Definition 1, ¶1; See further: “In order to understand this process we can draw samples from the function f. In order to work only with finite quantities, we request only the value of f at a distinct finite number n of locations. How do we generate such samples? Given the x-values we can evaluate the vector of means and a covariance matrix using Eq. (2), which defines a regular Gaussian distribution:” [pg. 64, Definition 1, ¶4]]).
	Zhang1, Greene, and Rasmussen are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene to use a Gaussian Process as taught by Rasmussen. One would have been motivated to make this combination as Gaussian Processes can be used to specify flexible non-linear regression. [pg. 70, § 4 Conclusions and Future Directions, Rasmussen]

Regarding claim 16, Zhang1/Greene/Rasmussen teaches The non-transitory machine-readable storage medium of claim 15, where Zhang1 further teaches wherein the operations further comprise: performing one or more iterations of a machine learned model training process, the one or more iterations continuing until a convergence test is met, each iteration comprising the obtaining training data, training the global machine learned model, (“
    PNG
    media_image3.png
    198
    332
    media_image3.png
    Greyscale
” [pg. 4, Algorithm 1, top left col; Step 1 of the algorithm corresponds to performing iterations until the convergence test has been met. The algorithm is using a fixed effect parameter to train a global machined learned model.])
Zhang1 fails to explicitly teach and training the first non-linear random effects machine learned model.
Greene teaches training the first non-linear random effects machine learned model (pg. 15, § 4. Random Effects and Random Parameters Models; Greene discloses nonlinear random effects model).
Zhang1, Greene, and Rasmussen are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang1/Rasmussen by substituting Zhang1’s random effects model with the nonlinear random effects model as taught by Greene. One would have been motivated to use a nonlinear random effects model for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]

Regarding claim 18, Zhang1/Greene/Rasmussen teaches The non-transitory machine-readable storage medium of claim 15, where Zhang1 further teaches wherein the operations further comprise performing dimension reduction on the subset by applying a transformation to the subset (“Since the optimization problem in Equation (8) can be solved locally, we have an opportunity to apply some tricks that can further reduce the memory complexity C as defined in Equation (11). Note that although the overall feature space size is Pr for random effect r, sometimes the underlying dimension of the feature matrix Zrl could be smaller than Pr, due to the lack of support for certain features. For example, a member who is a software engineer is unlikely to be served jobs with the required skill ”medicine”. Hence there will not be any data for the feature“job skill=medicine” for this member’s random effects, and in such a scenario, Zrl would end up with an empty column. As a result, for each random effect r and ID l, we can condense Zrl by removing all the empty columns and reindexing the features to form a more compact feature matrix, which would also reduce the size of random effect coefficients γrl and potentially improve the overall efficiency of solving the local optimization problem in Equation (8). An example is shown in Figure 3, where we compare the random effect coefficient size before and after applying such a condensed data storage strategy on a data set consisting of four months’ worth of LinkedIn’s job recommendations.” [pg. 5, left col, ¶2; Examiner is interpreting reindexing the features to form a more compact feature matrix would be equivalent to performing a dimension reduction.]).

Claims 3, 6, 7, 10, 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 in view of Greene and Rasmussen and further in view of Zhang et al. (US 20170323268 A1, hereinafter "Zhang2").

Regarding claim 3, Zhang1/Greene/Rasmussen teaches The system of claim 2, where Greene further teaches wherein each iteration further comprises: non-linear (See pg. 5, § 2. Nonlinear Models)
However Zhang1/Greene/Rasmussen fails to explicitly teach training a second random effects machine learned model by feeding a second subset of the training data into a third machine learning algorithm, the second subset of the training data being limited to training data corresponding to a particular value of another of the plurality of different features. 
Zhang2 teaches training a second random effects machine learned model by feeding a second subset of the training data into a third machine learning algorithm, the second subset of the training data being limited to training data corresponding to a particular value of another of the plurality of different features (“User-specific model 216 may be personalized to the individual behavior or preferences of the user with respect to certain job features, and each job-specific model may identify the relevance or attraction of the corresponding job to certain member features. Input to user-specific model 216 may include some or all job features 212 used by global model 214, and input to each job-specific model may include some or all member features 208 used by the global model. Alternatively, user-specific model 216 and job-specific models 218 may use different combinations of member, job, and/or derived features, including features that are not used by the global model.” [¶0026; note: Zhang2 discloses a global model, user-specific model, and a job-specific model. Examiner is interpreting a job-specific model to correspond to a second random effects machine learned model and it is implicit that an algorithm would be used for this model which corresponds to a third machine learning algorithm.]).
Zhang1, Greene, Rasmussen and Zhang2 are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Zhang2 discloses personalized recommendation models for predicting responses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen with the Job-specific model as taught by Zhang2. One would have been motivated to substitute the models of Zhang1 and Zhang2 with nonlinear random effect models taught by Greene for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]

Regarding claim 6, Zhang1/Greene/Rasmussen teaches The system of claim 1, where Greene further teaches wherein the system is further caused to: nonlinear (See pg. 15, § 4. Random Effects and Random Parameters Models; Greene discloses nonlinear random effects model)
However Zhang1/Greene/Ramussen fails to explicitly teach wherein the system is further caused to: 
feed candidate data into the global machine learned model, producing a first score; 
feed the candidate data into the first random effects machine learned model, producing a second score; and 
combine the first score and the second score into a ranking score, the ranking score used to rank the candidate data against other candidate data.
Zhang2 teaches wherein the system is further caused to: 
feed candidate data into the global machine learned model, producing a first score (“Analysis apparatus 204 may use each key to retrieve the job features for a subset of jobs to which the key is mapped in the inverted index and apply global model 214 to the job features for each job in the subset, member features 208, and/or derived features 210 to obtain a global score for the job.” [¶0033; global score corresponds to a first score.]); 
feed the candidate data into the first non-linear random effects machine learned model, producing a second score (“Next, analysis apparatus 204 may execute the second stage by using global model 214, user-specific model 216, and a subset of job-specific models 218 for jobs in subset 232 to generate a set of user-specific scores 230 for the jobs.” [¶0036, lines 1-4; user-specific scores corresponds to a second score.]); and
 combine the first score and the second score into a ranking score (“The output of global model 214, user-specific model 216, and job-specific models 218 may be combined to generate a score representing the user's predicted probability of applying to the jobs, clicking on the jobs, and/or otherwise responding positively to impressions of the jobs after the user is shown the jobs.” [¶0027, lines 1-6]), the ranking score used to rank the candidate data against other candidate data (“Operations 502-508 may be repeated for remaining jobs (operation 510). For example, user-specific scores may be generated for each job in a highest ranked subset of jobs from a previous ranking of the jobs, such as the ranking generated from a global version of the statistical model. A different combination of features and models for the user and job may be used to obtain output from the statistical models that is then combined to obtain a user-specific score for the job (operations 502-508). After user-specific scores have been obtained for all users and jobs, the jobs are ranked by user-specific score (operation 512). For example, the jobs may be ranked in descending order of user-specific score, so that jobs that are higher in the ranking have a higher predicted positive response (e.g., click, apply, etc.) for the user than jobs that are lower in the ranking. In turn, some or all of the jobs in the ranking may be outputted as job recommendations to the user, as discussed above.” [¶0055]).
Zhang1, Greene, Rasmussen and Zhang2 are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Zhang2 discloses personalized recommendation models for predicting responses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen by having the models produce a score and a ranking based off the scores as taught by Zhang2. One would have been motivated to make this modification as a method to determine which jobs are most relevant to a user. 

Regarding claim 7, Zhang1/Greene/Rasmussen/Zhang2 teaches The system of claim 6, where Zhang1 further teaches wherein the candidate data is job posting results from an online service (“As the world’s largest professional social network, LinkedIn provides a unique value proposition for its over 400M members to connect with all kinds of professional opportunities for their career growth. One of the most important products is the Jobs Homepage, which serves as a central place for members with job seeking intention to come and find good jobs to apply for. Figure 1 is a snapshot of the LinkedIn Jobs Homepage. One of the main modules on the page is “Jobs you may be interested in”, where relevant job thumbnails are recommended to members based on their public profile data and past activity on the site. If a member is interested in a recommended job, she can click on it to go to the job detail page, where the original job post is shown with information such as the job title, description, responsibilities, required skills and qualifications. The job detail page also has an “apply” button which allows the member to apply for the job with one click, either on LinkedIn or on the website of the company posting the job. One of the key success metrics for LinkedIn jobs business is the total number of job application clicks (i.e the number of clicks on the “apply” button), which is the focus for the job recommendation problem in this paper.” [pg. 2, § 2.1 Job Recommendation at LinkedIn]).

Regarding claim 10, Zhang1/Greene/Rasmussen teaches The method of claim 9, where Greene further teaches wherein each iteration further comprises: non-linear (See pg. 5, § 2. Nonlinear Models)
 However Zhang1/Greene/Rasmussen fails to explicitly teach training a second random effects machine learned model by feeding a second subset of the training data into a third machine learning algorithm, the second subset of the training data being limited to training data corresponding to a particular value of another of the plurality of different features. 
Zhang2 teaches training a second random effects machine learned model by feeding a second subset of the training data into a third machine learning algorithm, the second subset of the training data being limited to training data corresponding to a particular value of another of the plurality of different features (“User-specific model 216 may be personalized to the individual behavior or preferences of the user with respect to certain job features, and each job-specific model may identify the relevance or attraction of the corresponding job to certain member features. Input to user-specific model 216 may include some or all job features 212 used by global model 214, and input to each job-specific model may include some or all member features 208 used by the global model. Alternatively, user-specific model 216 and job-specific models 218 may use different combinations of member, job, and/or derived features, including features that are not used by the global model.” [¶0026; note: Zhang2 discloses a global model, user-specific model, and a job-specific model. Examiner is interpreting a job-specific model to correspond to a second random effects machine learned model and it is implicit that an algorithm would be used for this model which corresponds to a third machine learning algorithm.]).
Zhang1, Greene, Rasmussen and Zhang2 are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Zhang2 discloses personalized recommendation models for predicting responses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen with the Job-specific model as taught by Zhang2. One would have been motivated to substitute the models of Zhang1 and Zhang2 with nonlinear random effect models taught by Greene for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]

Regarding claim 13, Zhang1/Greene/Rasmussen teaches The method of claim 8, where Greene further teaches nonlinear (See pg. 15, § 4. Random Effects and Random Parameters Models; Greene discloses nonlinear random effects model)
However the combination of Zhang1 and Greene fails to explicitly teach further comprising: 
feeding candidate data into the global machine learned model, producing a first score; 
feeding the candidate data into the first random effects machine learned model, producing a second score; and 
combining the first score and the second score into a ranking score, the ranking score used to rank the candidate data against other candidate data.
Zhang2 teaches further comprising: 
feeding candidate data into the global machine learned model, producing a first score (“Analysis apparatus 204 may use each key to retrieve the job features for a subset of jobs to which the key is mapped in the inverted index and apply global model 214 to the job features for each job in the subset, member features 208, and/or derived features 210 to obtain a global score for the job.” [¶0033; global score corresponds to a first score.]); 
feeding the candidate data into the first non-linear random effects machine learned model, producing a second score (“Next, analysis apparatus 204 may execute the second stage by using global model 214, user-specific model 216, and a subset of job-specific models 218 for jobs in subset 232 to generate a set of user-specific scores 230 for the jobs.” [¶0036, lines 1-4; user-specific scores corresponds to a second score.]); and
 combining the first score and the second score into a ranking score (“The output of global model 214, user-specific model 216, and job-specific models 218 may be combined to generate a score representing the user's predicted probability of applying to the jobs, clicking on the jobs, and/or otherwise responding positively to impressions of the jobs after the user is shown the jobs.” [¶0027, lines 1-6]), the ranking score used to rank the candidate data against other candidate data (“Operations 502-508 may be repeated for remaining jobs (operation 510). For example, user-specific scores may be generated for each job in a highest ranked subset of jobs from a previous ranking of the jobs, such as the ranking generated from a global version of the statistical model. A different combination of features and models for the user and job may be used to obtain output from the statistical models that is then combined to obtain a user-specific score for the job (operations 502-508). After user-specific scores have been obtained for all users and jobs, the jobs are ranked by user-specific score (operation 512). For example, the jobs may be ranked in descending order of user-specific score, so that jobs that are higher in the ranking have a higher predicted positive response (e.g., click, apply, etc.) for the user than jobs that are lower in the ranking. In turn, some or all of the jobs in the ranking may be outputted as job recommendations to the user, as discussed above.” [¶0055]).
Zhang1, Greene, Rasmussen and Zhang2 are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Zhang2 discloses personalized recommendation models for predicting responses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen by having the models produce a score and a ranking based off the scores as taught by Zhang2. One would have been motivated to make this modification as a method to determine which jobs are most relevant to a user. 

Regarding claim 14, Zhang1/Greene/Rasmussen/Zhang2 teaches The method of claim 13, where Zhang1 further teaches wherein the candidate data is job posting results from an online service (“As the world’s largest professional social network, LinkedIn provides a unique value proposition for its over 400M members to connect with all kinds of professional opportunities for their career growth. One of the most important products is the Jobs Homepage, which serves as a central place for members with job seeking intention to come and find good jobs to apply for. Figure 1 is a snapshot of the LinkedIn Jobs Homepage. One of the main modules on the page is “Jobs you may be interested in”, where relevant job thumbnails are recommended to members based on their public profile data and past activity on the site. If a member is interested in a recommended job, she can click on it to go to the job detail page, where the original job post is shown with information such as the job title, description, responsibilities, required skills and qualifications. The job detail page also has an “apply” button which allows the member to apply for the job with one click, either on LinkedIn or on the website of the company posting the job. One of the key success metrics for LinkedIn jobs business is the total number of job application clicks (i.e the number of clicks on the “apply” button), which is the focus for the job recommendation problem in this paper.” [pg. 2, § 2.1 Job Recommendation at LinkedIn]).

Regarding claim 17, Zhang1/Greene/Rasmussen teaches The non-transitory machine-readable storage medium of claim 16, where Greene further teaches wherein each iteration further comprises: non-linear (See pg. 5, § 2. Nonlinear Models)
 However Zhang1/Greene/Rasmussen fails to explicitly teach training a second random effects machine learned model by feeding a second subset of the training data into a third machine learning algorithm, the second subset of the training data being limited to training data corresponding to a particular value of another of the plurality of different features. 
Zhang2 teaches training a second random effects machine learned model by feeding a second subset of the training data into a third machine learning algorithm, the second subset of the training data being limited to training data corresponding to a particular value of another of the plurality of different features (“User-specific model 216 may be personalized to the individual behavior or preferences of the user with respect to certain job features, and each job-specific model may identify the relevance or attraction of the corresponding job to certain member features. Input to user-specific model 216 may include some or all job features 212 used by global model 214, and input to each job-specific model may include some or all member features 208 used by the global model. Alternatively, user-specific model 216 and job-specific models 218 may use different combinations of member, job, and/or derived features, including features that are not used by the global model.” [¶0026; note: Zhang2 discloses a global model, user-specific model, and a job-specific model. Examiner is interpreting a job-specific model to correspond to a second random effects machine learned model and it is implicit that an algorithm would be used for this model which corresponds to a third machine learning algorithm.]).
Zhang1, Greene, Rasmussen and Zhang2 are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Zhang2 discloses personalized recommendation models for predicting responses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen with the Job-specific model as taught by Zhang2. One would have been motivated to substitute the models of Zhang1 and Zhang2 with nonlinear random effect models taught by Greene for more flexibility and to overcome the problems of a linear model. [Abstract, Greene]

Regarding claim 20, Zhang1/Greene/Rasmussen teaches The non-transitory machine-readable storage medium of claim 15, where Greene further teaches nonlinear (See pg. 15, § 4. Random Effects and Random Parameters Models; Greene discloses nonlinear random effects model)
However Zhang1/Greene/Rasmussen fails to explicitly teach wherein the operations further comprise: 
feeding candidate data into the global machine learned model, producing a first score; 
feeding the candidate data into the first random effects machine learned model, producing a second score; and 
combining the first score and the second score into a ranking score, the ranking score used to rank the candidate data against other candidate data.
Zhang2 teaches wherein the operations further comprise:
feeding candidate data into the global machine learned model, producing a first score (“Analysis apparatus 204 may use each key to retrieve the job features for a subset of jobs to which the key is mapped in the inverted index and apply global model 214 to the job features for each job in the subset, member features 208, and/or derived features 210 to obtain a global score for the job.” [¶0033; global score corresponds to a first score.]); 
feeding the candidate data into the first non-linear random effects machine learned model, producing a second score (“Next, analysis apparatus 204 may execute the second stage by using global model 214, user-specific model 216, and a subset of job-specific models 218 for jobs in subset 232 to generate a set of user-specific scores 230 for the jobs.” [¶0036, lines 1-4; user-specific scores corresponds to a second score.]); and
 combining the first score and the second score into a ranking score (“The output of global model 214, user-specific model 216, and job-specific models 218 may be combined to generate a score representing the user's predicted probability of applying to the jobs, clicking on the jobs, and/or otherwise responding positively to impressions of the jobs after the user is shown the jobs.” [¶0027, lines 1-6]), the ranking score used to rank the candidate data against other candidate data (“Operations 502-508 may be repeated for remaining jobs (operation 510). For example, user-specific scores may be generated for each job in a highest ranked subset of jobs from a previous ranking of the jobs, such as the ranking generated from a global version of the statistical model. A different combination of features and models for the user and job may be used to obtain output from the statistical models that is then combined to obtain a user-specific score for the job (operations 502-508). After user-specific scores have been obtained for all users and jobs, the jobs are ranked by user-specific score (operation 512). For example, the jobs may be ranked in descending order of user-specific score, so that jobs that are higher in the ranking have a higher predicted positive response (e.g., click, apply, etc.) for the user than jobs that are lower in the ranking. In turn, some or all of the jobs in the ranking may be outputted as job recommendations to the user, as discussed above.” [¶0055]).
Zhang1, Greene, Rasmussen and Zhang2 are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Zhang2 discloses personalized recommendation models for predicting responses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen by having the models produce a score and a ranking based off the scores as taught by Zhang2. One would have been motivated to make this modification as a method to determine which jobs are most relevant to a user. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 in view of Greene and Rasmussen and further in view of Yu et al. ("Large-scale Collaborative Prediction Using a Nonparametric Random Effects Model", hereinafter "Yu").

	Regarding claim 21, Zhang1/Greene/Rasmussen teaches The system of claim 1, however Zhang1/Greene/Rasmussen fails to explicitly teach wherein the Gaussian process is fitted for each combination of values of a plurality of random effects.
	Yu teaches wherein the Gaussian process is fitted for each combination of values of a plurality of random effects (“
    PNG
    media_image4.png
    322
    321
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    96
    320
    media_image5.png
    Greyscale
” [pg. 1186, § 2. A Random Effects Model, ¶3 – § 2.1. Our Model, ¶1; Note: Yu discloses “Gaussian Process” [pg. 1185, 1. Introduction, ¶1-2]; See further “In order to directly model the dependency between tasks, a multi-task Gaussian process approach…”]).
	Zhang1, Greene, Rasmussen and Yu are all in the same field of endeavor of machine learning. Zhang1 discloses a generalized linear mixed model using a fixed and a random effect model. Greene discloses using fixed and random effects in nonlinear models. Rasmussen discloses using Gaussian Processes in machine learning. Yu discloses a nonparametric model that uses a multi-task Gaussian Process approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang1/Greene/Rasmussen to implement a Gaussian Process that is applied to a combination of values from a plurality of random effects. One would have been motivated to make this modification in order to support efficient learning on large scale data. [pg. 1186, left col, ¶2, Yu]

	Regarding claim 22, Zhang1/Greene/Rasmussen/Yu teaches The system of claim 21, where Zhang1 further teaches wherein the plurality of random effects include user and item (“For the specific case of job recommendations, there are two types of random effects: R = {member, job}, and n is a per-sample index that represents the triple (m, j, t). For the member-level random effect (i.e., r=member), zrn represents sj and γr,i(r,n) represents αm. For the job-level random effect (i.e., r=job), zrn represents qm and γr,i(r,n) represents βj . We generalize the Gaussian priors of fixed effects b and random effects to p(·), and also use Nr to denote the total number of instances for random effect type r, e.g., when r represents member, Nr represents the total number of members in the data set.” [pg. 3, § General Formulation, ¶2; Examiner is interpreting user and member to be synonymous.]).

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. § 103 rejection has been considered and while the Examiner has agreed that Greene doesn’t teach the definition of a Gaussian Process provided by the applicant, the newly presented art of Rasmussen is now relied upon to teach this limitation. Please see the updated 103 rejection above.
Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        



/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122